DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 12/17/2020.  Currently claims 1-20 are pending and claims 1 and 12 are independent. 
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-11) are directed to a statutory category, namely a system/machine.  Claim 12 and its dependent claims (claims 13-20) are directed to a statutory category, namely a method.  
Step 2A (Prong 1): Claims 1 and 12, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage and organize the hiring of a service provider.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a home owner might perform when trying to have work done at their home.  The abstract elements of claims 1 and 12, recite in part “Receive a service request…Parse request…Query data…Transmit request…Monitor responses…Monitor additional responses…Identify gap…”.  Dependent claims 2-4, 7-11 and 13-15, 18-20 add to the abstract idea the following limitations which recite in part “Event is a time limit…Event is receipt of message…Event is signal to search…Automatically generate service request…Identify a preferred subset…Display responses…Notify providers of results…Receive rating…Close service request…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 12.  Dependent claims 5, 6, 16, and 17 do not include any limitations that are directed toward the abstract idea and will be addresses in either the Step 2A (Prong 2) or Step 2B analysis below.
Step 2A (Prong 2):  Independent claims 1 and 12, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Mobile service application…data network…Service host…Communication interface…Portable computing device…Data storage system…Processor…Non-volatile memory containing instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
Dependent claims 5, 6, 16, 17 add the additional element which recites in part “HTTP host…User database…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2-4, 7-11 and 13-15, 18-20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1 and 12, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Mobile service application…data network…Service host…Communication interface…Portable computing device…Data storage system…Processor…Non-volatile memory containing instructions …”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and organize the hiring of a service provider) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0058] – “The CPU may be a microprocessor such as AMD's Athlon, FD, Duron and/or Opteron; IBM and/or Motorola's25 PowerPCIntel's Core, Celeron, Itanium, Pentium, Xeon, and/or XScale; and/or the like processor(s).”    
Dependent claims 5, 6, 16, 17  include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 5, 6, 16, 17 include the additional element which recites in part “HTTP host…User database…”  These are the same additional elements that are addressed above in claims 1 and 12, and are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and organize the hiring of a service provider) on a general purpose computer (See MPEP 2106.05(f)).    
Additionally, dependent claims 2-4, 7-11 and 13-15, 18-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 10963848 B1)
Regarding Claims 1 and 12, Anderson discloses a computerized system for service scheduling through a mobile service application over a data network (Anderson ABS - A system facilitates identifying service providers capable of performing services for users and enable the pricing and scheduling of services to be performed by the service providers), comprising: a service management host including a communications interface; a portable computing device in operable communication with the service management host over a data network and configured to provide a user interface of the mobile service application; a data storage system (Anderson Fig. 4) including: a first object-oriented data collection, having a first set of permissions, representing a collection of system-wide service providers, wherein the first set of permissions enables the service providers to be queried for any user (Anderson COL 5 ROW 22 -  Service Provider Acquisition and Analysis 105 In an embodiment, the first phase of service provider acquisition and analysis 105 begins with service provider acquisition 110, followed by collection of extrinsic service provider data 115, and analyzing intrinsic service provider data 120); and one or more user specific data collections, having a second set of permissions related to a specified user, representing a collection of user specific service providers, wherein the second set of permissions prohibits querying of service providers in the user specific data collection for any user other than the specified user (Anderson COL 15 ROW 19 - In still a further embodiment, consumers may request specific “preferred” service providers to be included in the auction. A preferred service provider may be one who has won a previous service from the consumer, one which the consumer knew of and specifically requested, or one used and recommended by a trusted connection (via a social network or through a connection to another consumer using the invention). When a preferred service provider is requested, it supersedes hard and soft constraints and assures a service match. Thus preferred service providers are always given the opportunity to bid on a service); a processor of the service management host operatively connected to the communications interface and the data storage unit; and a non-volatile memory of the service management host comprising instructions that when executed by the processor are operable to: receive a service request over the communications interface from a requesting user of the mobile service application; parsing the received service request through a bridge mechanism into one or more tagged text terms and associated field tags (Anderson COL 6 ROW 62 - An embodiment of method 100 derives intrinsic data 120 using natural language processing to extract keywords and phrases and other attributes that can be used for matching service providers to a service request. Additionally, these keywords and phrases may be used at least in part to rank service providers for suitability for a service request); querying the data storage system based on the tagged text terms using their associated field tags to identify the user specific service providers specified in the user specific data collection related to the requesting user (Anderson COL 9 ROW 43 - An embodiment of step 135 uses a two-step filtering and optimization approach to determine which service providers will receive the opportunity to submit bids on a service request…step 135 filters qualified service providers according to hard constraints - hard constraints used by embodiments of the invention may include: Occupation type: A match with the occupation type specified in a service request {i.e. tagged term} and a service provider's skills profile); transmit the service request over the communications interface to the identified user specific service providers; monitor received responses from the user specific service providers by parsing the received responses through the bridge mechanisms into one or more tagged response terms, wherein if one or more of the user specific service providers does not accept the service request based on the one or more tagged response terms prior to a specified event, the processor will automatically transmit the service request to one or more of the system-wide service providers specified in the first object-oriented data collection on behalf of the requesting user (Anderson COL 16 ROW 9 - In a further embodiment, step 140 may use an exponential back-off algorithm to control the rate and quantity of service provider notifications as follows: 1. Select S service providers from the candidate pool (which could have many more service providers than S) and notify them of the service request 2. Wait for T minutes, where T is a time threshold value selected to give service providers adequate time to review service requests and respond, either by potentially submit bids or asking the consumer for more information about the service request: If an embodiment of the system receives >=K bids, where K is a minimum acceptable number of bids for a service request, go to (5). Else If an embodiment has >K/2 bids, an embodiment go to (3). Else an embodiment goes to (4) 3. Wait for another 2T minutes: If an embodiment receives >=K bids, go to (5). Else go to (4) 4. Send out service notifications to another 2S providers, update S=2S and then go back to (2)); monitor additional received responses from the system-wide service providers by parsing the additional received responses through the bridge mechanisms into one or more additional tagged response terms; and identify a gap in coverage from the monitored responses and the monitored additional responses based on a calendar for the requesting user, wherein if a gap is identified, the processor will automatically transmit the service request again to one or more of the user specific service providers or the system-wide service providers on behalf of the requesting user (Anderson COL 9 ROW 43 - An embodiment of step 135 uses a two-step filtering and optimization approach to determine which service providers will receive the opportunity to submit bids on a service request…step 135 filters qualified service providers according to hard constraints - hard constraints used by embodiments of the invention may include: Occupation type: A match with the occupation type specified in a service request {i.e. tagged term} and a service provider's skills profile.  (50) Availability: A match between service provider's availability window and consumer's preferred service start or completion time, for instance specified in the service request. In an embodiment, availability of a service provider may be obtained by service provider self-reporting, or by integration into a third-party calendaring application, web site, or service, or inferred from previous services scheduled by the system for that service provider {i.e. gap}).
Regarding Claims 2 and 13, Anderson discloses the specified event is a time limit (Anderson COL 21 ROW 64 - In an embodiment, if the consumer is not happy with the bids they received after the auction ends {i.e. time limit} , the consumer may extend the auction, in which case the method 100 proceeds from step 155 back to step 135 to identify further qualified service providers and solicit further bids from a new set of qualified service providers and/or the original set of service providers).
Regarding Claims 3 and 14, Anderson discloses the specified event is a recipient of messages from all the specific service providers declining to provide service (Anderson COL 16 ROW 9 - In a further embodiment, step 140 may use an exponential back-off algorithm to control the rate and quantity of service provider notifications as follows: 1. Select S service providers from the candidate pool (which could have many more service providers than S) and notify them of the service request 2. Wait for T minutes, where T is a time threshold value selected to give service providers adequate time to review service requests and respond, either by potentially submit bids or asking the consumer for more information about the service request: If an embodiment of the system receives >=K bids, where K is a minimum acceptable number of bids for a service request, go to (5). Else If an embodiment has >K/2 bids {i.e. decline to respond}, an embodiment go to (3). Else an embodiment goes to (4) 3. Wait for another 2T minutes: If an embodiment receives >=K bids, go to (5). Else go to (4) 4. Send out service notifications to another 2S providers, update S=2S and then go back to (2)).
Regarding Claims 4 and 15, Anderson discloses the specified event is a signal from the requesting user telling the system to search the system-wide service providers (Anderson Fig. 1 – Anderson COL 8 ROW 34 - Another embodiment of step 130 may identify the best service providers from a service request description alone, without the consumer providing an occupation name {i.e. search all providers}. For example, this embodiment of step 130 may ascertain one or more occupation types required to fulfill service requests, as well as the occupations of service providers utilizing the system, using the notion of occupation type and/or other extrinsic and intrinsic data associated with service providers).
Regarding Claims 5 and 16, Anderson discloses the portable computing device communicates with the service management host through an HTTP Host (Anderson Fig. 4 - Anderson COL 29 ROW 51 - An electronic communication network 425 enables communication between user computers 405, web server 410, application server 415, and database 420. In an embodiment, network 425 may further include any form of electrical or optical communication devices, including wireless 425a and wired 425b networks).
Regarding Claims 6 and 17, Anderson discloses the data storage system further includes a user database for maintaining a user profile of the requesting user including at least one of a user name, a login name, a password, contact information, a photograph, a notification setting, and a calendar for the requesting user (Anderson COL 26 ROW 31 - In implementations that embed the user interface 200 within a third-party web site, the features and users of the third-party web site may be used to acquire service providers and solicit service requests from consumers. For example, the third-party web site may have a set of users that have registered or otherwise have accounts with this web site. An embodiment of the invention may use this set of user accounts as a source of consumers).
Regarding Claims 7 and 18, Anderson discloses automatically generate the service request from the requesting user based on the user database (Anderson COL 15 ROW 6 - However, if a consumer has requested services using the system before, a further embodiment of step 135 can take into account consumer data in addition to service provider data to learn consumer behavior and preferences, such as whether particular consumers favor location, price, consumer rating, or certification. This embodiment of step 135 takes into account consumer preferences to adapt the optimization by considering in the dataset only those services that were requested by that consume MINIMIZE (SUM (|service_match_score_pj−S_pj| over all services j that were requested by consumer c). This would generate one set of weights for this particular consumer based upon his/her past preferences).
Regarding Claim 8, Anderson discloses the first set of permissions is unique for the requesting user and identifies only a preferred sub-set of the one or more of the system- wide service providers (Anderson COL 15 ROW 19 - In still a further embodiment, consumers may request specific “preferred” service providers to be included in the auction. A preferred service provider may be one who has won a previous service from the consumer, one which the consumer knew of and specifically requested, or one used and recommended by a trusted connection (via a social network or through a connection to another consumer using the invention). When a preferred service provider is requested, it supersedes hard and soft constraints and assures a service match. Thus preferred service providers are always given the opportunity to bid on a service).
Regarding Claims 9 and 19, Anderson discloses display to the requesting user the received responses (Anderson COL 19 ROW 14 - Upon receiving one or more bids from service providers for a service request, step 155 presents the received bids to the user. Embodiments of the invention include user interfaces for presenting bid received to help consumers more effectively sort through and understand the differences between the service providers who have bid on their service).
Regarding Claim 10, Anderson discloses notify the user specific service providers and the one or more of the system-wide service providers results of the service request based on the received responses (Anderson COL 21 ROW 27 - Once an auction's fixed duration expires, the auction ends and the consumer can review and select a service provider from the list of service providers who bid for their service. At this point, service providers who bid on the service but were not selected would be sent a notification that the auction has concluded and a winner has been selected by the consumer).
Regarding Claim 11, Anderson discloses receive a rating over the communications interface from the requesting user of at least one of the user specific service providers and the one or more of the system-wide service providers (Anderson COL 3 ROW 25 - The bids are presented to the user, who then selects the bid best suited for his or her needs. An embodiment of the system may present reviews, ratings, and evaluations of service providers and provide users with tools for filtering and sorting bids based on user-specified criteria).
Regarding Claim 20, Anderson discloses closing the service request if at least one of the user specific service providers and the system-wide service providers accepts the request (Anderson COL 17 ROW 4 - the auction ends the instant a consumer selects a service provider who bids on their service request).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHAKRADHAR (WO 2010127387 A1)
Tieken et al. (US 20130238461 A1)
Schoenberg et al. (US 20110246334 A1)
and
J. McDowall, et al. "Leveraging Social Networks to Improve Service Selection in Workflow Composition," 2012 IEEE/ACM International Conference on Advances in Social Networks Analysis and Mining, 2012, pp. 1278-1283, doi: 10.1109/ASONAM.2012.220. [online], [retrieved on 2022-08-26]. Retrieved from the Internet <https:// ieeexplore.ieee.org/document/6425581?source=IQplus >

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624